t c no united_states tax_court thomas william mcadams petitioner v commissioner of internal revenue respondent docket no filed date p married his wife w in p and w were not legally_separated or divorced during w resided in boise idaho boise address during p stayed at the boise address in excess of days p and w maintained separate bedrooms at the boise address in p received dollar_figure in social_security income p filled out the social_security_benefits worksheet associated with his tax_return p listed dollar_figure as his base_amount because he was married and believed that he lived apart from w for the entire year on his tax_return p claimed married_filing_separately status reported dollar_figure of social_security_benefits and reported dollar_figure as the taxable_amount of his social_security_benefits in the notice_of_deficiency r increased p’s interest_income by dollar_figure and reduced p’s base_amount to zero thereby increasing the taxable_amount of p’s social_security_benefits - - held for purposes of sec_86 c i r c live apart means living in separate residences p and his wife lived in the same residence at least days during the taxable_year in issue accordingly p did not live apart from his spouse at all times during the taxable_year and p’s base_amount pursuant to sec_86 i r c is zero held further sec_86 i r c is not unconstitutional thomas william mcadams pro_se kay hill for respondent vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions the issues for decision are whether petitioner did not live apart from his spouse at all times during and whether sec_86 is unconstitutional findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in ninilchik alaska as of the time of trial petitioner wa sec_74 years old and retired from the u s military petitioner has a bachelor’ sec_1 petitioner concedes that his correct amount of interest_income for was dollar_figure and not dollar_figure as reported on his federal individual_income_tax_return unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue degree in social work and a master’s degree in human relations during his last years in the military he taught classes about race relations and nuclear weapons at the command general staff college in fort leavenworth kansas in petitioner married norma mcadams during the year in issue and up to the date of trial petitioner and mrs mcadams were married as of the date of trial petitioner and mrs mcadams had not legally_separated during mrs mcadams resided pincite shirley avenue boise idaho boise address petitioner’s two children four grandchildren and two great-grandchildren all reside in boise idaho during petitioner used the boise address as a mailing address petitioner received mail and telephone messages at the boise address petitioner kept things at the boise address from approximately april through october petitioner lived in alaska during the rest of the year petitioner resided in the lower --ie in the continental_united_states when in the lower petitioner traveled ina fifth-wheel trailer to wyoming arizona utah nevada and california when he was in boise he stayed at the boise address during petitioner stayed at the boise address in excess of days he parked his fifth-wheel trailer at the q4e- boise address and slept inside the house located at the boise address petitioner and mrs mcadams maintained separate bedrooms at the boise address during petitioner’s main source_of_income was his military retirement pay during petitioner also received social_security income in the amount of dollar_figure petitioner received a form ssa-1099 social_security_benefit statement for reporting benefits paid in and net benefits for in the amount of dollar_figure petitioner filed his federal individual_income_tax_return claiming married_filing_separately status when he prepared his tax_return petitioner filled out the social_security_benefits worksheet petitioner listed dollar_figure as his base_amount because he believed that he lived apart from his spouse for the entire year on his return petitioner reported dollar_figure of social_security_benefits and zero as the taxable_amount of his social_security_benefits in the notice_of_deficiency respondent increased petitioner’s interest_income by dollar_figure and reduced petitioner’s pase amount to zero thereby increasing the taxable_amount of petitioner’s social_security_benefits to dollar_figure opinion sec_86 provides for the taxability of social_security_benefits pursuant to a statutory formula if a taxpayer’s - - modified_adjusted_gross_income plus one-half of the social_security_benefits received during the taxable_year exceeds the base_amount then a portion of the taxpayer’s social_security_benefits are includable in gross_income sec_86 through d a base_amount and living apart at all times during the taxable_year sec_86 provides that for purposes of sec_86 the term base_amount means a except as otherwise provided in this paragraph dollar_figure b dollar_figure in the case of a joint_return and c zero in the case of a taxpayer who-- is married as of the close of the taxable_year within the meaning of sec_7703 but does not file a joint_return for such year and does not live apart from his spouse at all times during the taxable_year when he prepared his tax_return petitioner filled out the social_security_benefits worksheet petitioner listed dollar_figure as his base_amount because he was married and believed that he lived apart from his spouse for the entire year respondent contends that petitioner did not live apart from his wife at all times during the taxable_year within the meaning of sec_86 c whether a taxpayer did not live apart from his spouse at all times during the taxable_year within - - the meaning of sec_86 c an issue of first impression we do not find any ambiguity in the language at all times during the taxable_year a11 means whole entire each and every one or each and every thing webster’s ii new riverside university dictionary neither the statute nor the legislative_history defines what live apart means see s rept pincite 1983_2_cb_326 h conf rept pincite 1983_2_cb_336 similar language to that contained in sec_86 c contained in sec_22 a a e a g b and b il therefore we look to the case law interpreting the phrase live apart contained in those sections in costa v commissioner tcmemo_1990_572 in the taxpayer and her husband purchased a residence located in fairfax california fairfax residence in as a result of the resolution of this issue does not depend on which party has the burden or proof we resolve this issue on the basis of a preponderance of evidence in the record we note that this construction is supported by the legislative_history which provides that the base_amount is zero in the case of a married individual filing a separate_return unless he or she lived apart from his or her spouse for the entire taxable_year s rept pincite 1983_2_cb_326 emphasis added - jj - marital problems the taxpayer moved out of the fairfax residence during the taxpayer’s husband also moved out of the fairfax residence in the taxpayer resumed residing at the fairfax residence in the taxpayer’s husband visited the fairfax residence several times on an intermittent basis he used the fairfax residence address for receiving mail he kept documents and clothes there he received telephone messages there he had a key to the fairfax residence and he came and went at his convenience the taxpayer did not file a joint_return with her husband for the taxpayer did not obtain a formal termination or separation and as of the time of trial the taxpayer was still legally married to her husband we concluded that for purposes of sec_66 the taxpayer did not live apart at_all times during the year as required by statute for costa v commissioner tcmemo_1990_572 we based our holding on the fact that during the taxpayer’s husband intermittently resided at the fairfax residence id in dawkins v commissioner tcmemo_1991_225 during the taxpayer and his wife were in the process of obtaining a divorce during the taxpayer had not obtained a legal_separation and the taxpayer his wife and his three children all resided in the same household the taxpayer and his wife however maintained separate quarters under the same roof - - we concluded that for purposes of sec_152 the taxpayer and his wife were not living apart because they lived under the same roof dawkins v commissioner tcmemo_1991_ in determining what living apart meant we referred to several cases that considered what living apart meant in the context of alimony payments and being separated sec_71 and sec_215 id in those cases courts held that living apart meant living in separate residences 721_f2d_873 2d cir 77_tc_601 a court-reviewed decision disagreeing with the u s court_of_appeals for the ehighth circuit’s holding in 577_f2d_60 8th cir revg 67_tc_170 that taxpayers could be treated as separated when both are living under the same roof coltman v commissioner tcmemo_1991_127 affd 980_f2d_1134 7th cir additionally we have explored the concept of living apart as it related to sec_2 and as it relates to these sections we held that living apart required geographical separation and living in separate residences chiosie v commissioner tcmemo_2000_117 hopkins v commissioner tcmemo_1992_326 furthermore prior to amendment by sec_121 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2109 sec_85 defined a base_amount for purposes of computing the taxable --- - amount of unemployment_compensation similarly to sec_86 sec_1_85-1 income_tax regs which was still in effect during the year in issue provided a taxpayer does not live apart from his or her spouse at all times during a taxable_year if for any period during the taxable_year the taxpayer is a member of the same household as such taxpayer’s spouse a taxpayer is a member of a household for any period including temporary absences due to special circumstances during which the household is the taxpayer’s place of abode a temporary absence due to special circumstances includes a nonpermanent absence caused by illness education business vacation or military service we conclude that for purposes of sec_86 c living apart means living in separate residences petitioner contends that because he and his wife maintained separate bedrooms this is sufficient to find that they lived apart we disagree see dawkins v commissioner supra we decline to explore the guality of a marriage or to infer some form of constructive absence of one spouse when the spouses live under one roof see lyddan v united_states supra pincite chiosie v commissioner supra petitioner also argues that he merely visited his wife and did not live with her in costa v commissioner supra we concluded that intermittent visits to the taxpayer’s home by the taxpayer’s spouse were sufficient to find that the spouse and the taxpayer did not live apart in the case at bar petitioner’s visits lasted in excess of days even if we term petitioner’s stay at the boise address a visit petitioner - resided in the same house with his wife during this time we conclude that for purposes of sec_86 c petitioner did not live apart from his spouse at all times during the taxable_year accordingly his base_amount for was zero b constitutionality petitioner’s final argument is leveled at the constitutionality of sec_86 in essence petitioner questions the fairness of sec_86 in 411_us_1 the u s supreme court noted that no scheme of taxation whether the tax is imposed on property income or purchases of goods and services has yet been devised which is free of all discriminatory impact we have repeatedly held that sec_86 does not suffer any constitutional infirmities thomas v commissioner tcmemo_2001_120 clark v commissioner tcmemo_1998_280 affd without published opinion 187_f3d_641 8th cir roberts v commissioner tcmemo_1998_172 affd without published opinion 182_f3d_927 9th cir accordingly we deny petitioner’s constitutional claim to reflect the foregoing decision will be entered for respondent
